

115 HR 1990 IH: To amend title 23, United States Code, to allow food concessions at State-owned interstate rest areas.
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1990IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Banks of Indiana (for himself and Mr. Courtney) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to allow food concessions at State-owned interstate rest
			 areas.
	
		1.Rest areas
 (a)Food concessionsSection 111(b)(2) of title 23, United States Code, is amended— (1)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and
 (2)by inserting after subparagraph (C) the following:  (D)concessions, including restaurants, food services, and convenience stores;.
 (b)Tax revenuesSection 111(b)(4) of such title is amended by adding at the end the following: Notwithstanding the preceding sentence, a State may use revenues received from concessions under paragraph (2)(D) to support any program authorized under this title..
			